Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 09/12/2019. In virtue of this communication, claims 1-15 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 09/12/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/12/2019, 02/14/2020 and 10/13/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 09/12/2019 are accepted as part of the formal application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 5,
	The recitation “an electrical path” in line 2 considered vague because it is confused with “an electrical path” in line 13 of claim 1. Clarification is required.

Regarding claim 10,
	The recitation “an electrical path” in line 3 considered vague because it is confused with “an electrical path” in line 13 of claim 1. Clarification is required.

Regarding claim 11,
The recitation “the insulating member” in line 3 considered vague because it is not clear that it is “an insulating member” in line 4 of claim 1 or “an additional insulating member” in line 2 of claim 11. Clarification is required.
	The recitation “an electrical path” in line 5 considered vague because it is confused with “an electrical path” in line 13 of claim 1. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 20140240581), hereinafter Sung.

Regarding claim 1,
Sung discloses an electronic device (a camera, Fig 3B) which photographs an image, comprising:
a housing (a body portion 23, Fig 3B) where an opening is formed (Fig 6);
a printed circuit board (PCB) disposed in the housing (a main board; paragraph [0047]);
a first radiator (a radiator 34, Fig 3B);
a camera electrically connected with the PCB (paragraph [0060]), and configured to capture the image through the opening (paragraph [0049]);
a decoration (a lens barrel 40, Fig 3B) surrounding the opening;
a second radiator (a radiator 42, Fig 3B) including at least a portion of the decoration; and
a communication circuit (a communication module; paragraph [0026]) configured to feed a power to the first radiator (paragraph [0060]),
wherein the communication circuit indirectly feeds the power to the second radiator through the first radiator (paragraph [0073]) and transmits/receives a signal in a specified frequency band through an electrical path (a connector 44, Fig 3B) formed by the first radiator and the second radiator (paragraph [0072]).
Sung does not explicitly teach an insulating member coupled to the PCB, and the first radiator (the radiator 34) formed on the insulating member.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an insulating member coupled to the PCB, and a first radiator formed on the insulating member in Sung, in order to maximize the performance of the antenna and improve the simplicity of the external appearance of the camera.

[AltContent: textbox (Sung (US 20140240581))][AltContent: arrow][AltContent: textbox (23)][AltContent: arrow][AltContent: textbox (40)]
    PNG
    media_image1.png
    594
    766
    media_image1.png
    Greyscale





Sung as modified discloses the claimed invention, as discussed in claim 1.
Sung teaches the first radiator and the second radiator are electrically connected by a coupling (a connector 44, Fig 3B).

Regarding claim 3,
Sung as modified discloses the claimed invention, as discussed in claim 1.
Sung teaches a flexible printed circuit board (FPCB) electrically connected with a ground layer disposed in the PCB (paragraph [0060], paragraph [0129]); and
a third radiator (paragraph [0110]) including at least a portion of the FPCB.

Regarding claim 4,
Sung as modified discloses the claimed invention, as discussed in claim 3.
Sung does not explicitly teach the communication circuit indirectly feeds the power to the third radiator through the first radiator and indirectly feeds the power to the second radiator through the third radiator.
	However, Sung teaches the third radiator may be provided so that two or more radiators 92 and 95 are spaced apart from each other by a predetermined distance, receive power from the main board of the camera through the wires (not shown) connected to the inside of the lens barrel (paragraph [0108]), and the third radiator may be implemented as a coupling antenna through coupling, induced between the plurality of radiators 92 and 95 (paragraph [0109]). Therefore, the third radiator may be fed indirectly through the first radiator as a coupled radiator (paragraph [0073]), and indirectly feeds the power to the second radiator as a coupling antenna (paragraph [0109]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a communication circuit indirectly feeds power to a third radiator through a first radiator and indirectly feeds the power to a second radiator through the third radiator in Sung as modified, in order to maximize the performance of the antenna and improve the simplicity of the external appearance of the camera.

Sung as modified discloses the claimed invention, as discussed in claim 4.
Sung does not explicitly teach the communication circuit transmits/receives the signal in the specified frequency band through an electrical path formed by the first radiator, the third radiator, and the second radiator.
However, Sung teaches a conductor 44 electrically connect the radiators (Figs 3A and 3B). Therefore, the connector 44 would provide an electrical path formed by the first radiator, the third radiator and the second radiator.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a communication circuit transmitting/receiving a signal in a specified frequency band through an electrical path formed by a first radiator, a third radiator, and a second radiator in Sung as modified, in order to maximize the performance of the antenna and improve the simplicity of the external appearance of the camera.

Regarding claim 6,
Sung as modified discloses the claimed invention, as discussed in claim 3.
Sung teaches the third radiator and the second radiator are electrically connected by a coupling (a connector 44, Figs 3A and 3B). 

Regarding claim 7,
Sung as modified discloses the claimed invention, as discussed in claim 1.
Sung teaches the decoration includes a conductive member (a connector 44, Fig 3B) electrically connected to the second radiator.

Regarding claim 8,
Sung as modified discloses the claimed invention, as discussed in claim 1.
Sung teaches at least a portion (a connector 44, Fig 3B) of the second radiator is segmented.



Sung as modified discloses the claimed invention, as discussed in claim 1.
Sung teaches an additional decoration (Fig 3B) disposed on a side of the PCB, which faces away from the decoration, and electrically connected with the decoration.

Regarding claim 10,
Sung as modified discloses the claimed invention, as discussed in claim 9.
Sung does not explicitly teach the communication circuit transmits/receives a signal in a frequency band different from the specified frequency band through an electrical path formed by the first radiator, the second radiator, and the additional decoration.
However, Sung teaches a conductor 44 electrically connect the radiators (Figs 3A and 3B). Therefore, the connector 44 would provide an electrical path formed by the first radiator, the second radiator and the additional decoration.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a communication circuit transmitting/receiving a signal in a frequency band different from a specified frequency band through an electrical path formed by a first radiator, a second radiator, and an additional decoration in Sung as modified, in order to maximize the performance of the antenna and improve the simplicity of the external appearance of the camera.

Regarding claim 11,
Sung as modified discloses the claimed invention, as discussed in claim 9.
Sung does not explicitly teach an additional insulating member disposed on a side of the PCB, which faces away from the insulating member, wherein the communication circuit transmits/receives a signal in a frequency band different from the specified frequency band through an electrical path formed by a third radiator formed on the additional insulating member and a fourth radiator including at least a portion of the additional decoration.
However, Sung teaches the first radiator 34 and the second radiator 42 may be provided as a conductive metal FPCB pattern (paragraph [0102]), and it’s well known in 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an additional insulating member disposed on a side of a PCB facing away from the insulating member, wherein the communication circuit transmits/receives a signal in a frequency band different from the specified frequency band through an electrical path formed by a third radiator formed on the additional insulating member and a fourth radiator including at least a portion of the additional decoration in Sung as modified, in order to maximize the performance of the antenna and improve the simplicity of the external appearance of the camera.

Regarding claim 12,
Sung as modified discloses the claimed invention, as discussed in claim 1.
Sung does not explicitly teach the communication circuit changes a frequency for transmitting/receiving the signal based on a diameter of the decoration.
	However, Sung teaches the first radiator 34 may be accommodated in a part or the entirety of the circumference of the lens insertion portion, or a plurality of radiators may be disposed in the circumference of the lens insertion portion to be spaced apart at a predetermined distance from each other (paragraph [0056]), and the antenna recognizes the radio wave and resonates to receive the radio wave (paragraph [0055]). Therefore, the resonant frequency of the antenna would depend on the circumference or diameter of the decoration to resonate the same resonance frequency of the radio wave so that the data included in the received radio wave is transmitted to the main board of the camera (paragraph [0055]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a communication .


Allowable Subject Matter
Claims 13-15 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 13, prior art of record or most closely prior art fails to disclose, “a flexible printed circuit board (FPCB) including one end located between the first radiator and the decoration and an opposite end electrically connected with a ground layer in the PCB; a second radiator including at least a portion of the FPCB”. These features reflect the application’s invention and are not taught by the pertinent prior arts Sung (US 20140240581) and Kim (US 9377523). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Sung and Kim to include features of claim 13.
Dependent claims 14-15 are considered to be allowable by virtue of their dependencies on claim 13.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845